Citation Nr: 0802075	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than August 23, 
2001, for the grant of a total disability rating based on 
unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to March 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In April 2004, the Board remanded the veteran's claims for 
service connection for arthritis, and whether new and 
material evidence had been received to reopen a claim for 
service connection for a left knee disorder to the RO for 
development.  In May 2004, the veteran informed the RO that 
he wished to withdraw the issues of entitlement to service 
connection for arthritis and whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left knee disorder.  Thus, those 
issues are no longer before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a March 1996 RO hearing on the issue of service connection 
for an anxiety disorder, the veteran stated that he last 
worked in 1979 and had been on retirement disability since 
that time.  He submitted a formal claim for a total 
disability rating based on individual unemployability (TDIU) 
on June 22, 1999.  In June 2000, the RO denied the claim for 
a TDIU, as well as a claim for service connection for a 
nervous disorder.  In June 2000, the veteran submitted a 
notice of disagreement with the denial of those claims.  In 
an October 2000 decision, the Board granted service 
connection for a generalized anxiety disorder.  In May 2001, 
the RO implemented the Board's decision and granted service 
connection for a generalized anxiety disorder with 
somatization features and assigned a 50 percent evaluation, 
effective from February 22, 1996.  In June 2001, the RO 
issued a statement of the case on the issue of entitlement to 
a TDIU.  Later that same month, the veteran submitted a 
timely substantive appeal with the denial of the TDIU claim.

By a rating action in August 2001, the RO assigned a 70 
percent evaluation for the veteran's service-connected 
anxiety disorder, effective from August 23, 2001.  The RO 
also granted a TDIU, effective from August 23, 2001.  

Despite the fact that the veteran was not service connected 
for any disability when he originally submitted his claim for 
a TDIU, he properly appealed the RO's June 2000 denial of his 
claim for a TDIU.   During the time that the claim was 
pending, the veteran was granted service connection for a 
generalized anxiety disorder with somatization features, 
rated as 50 percent disabling from February 22, 1996 to 
August 22, 2001, and as 70 percent disabling from August 23, 
2001, forward.  

The veteran did not meet the schedular criteria for a TDIU 
rating prior to August 23, 2001.  See 38 C.F.R. § 4.16(a).  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2007).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  An assessment for extra-schedular referral 
requires consideration of the veteran's service-connected 
disability, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  Id.  The veteran's age and effects of nonservice- 
connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2007).

The record reflects that the veteran has a 9th grade 
education and attended trade school.  He last worked in 1979.  
According to a May 2000 statement from James R. Moneypenny, 
Ph.D., the veteran had a generalized anxiety disorder and his 
current level of functioning precluded his capacity to adapt 
and adjust in a routine work setting.  

Currently, the Board does not have jurisdiction to authorize 
an extra-schedular rating in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Cf. 66 Fed. Reg. 49,886 (Oct. 
1, 2001) (final rule proposal to authorize the Board to 
assign an extra-schedular rating).  It may, however, 
determine that a particular case warrants referral to the 
Director of Compensation and Pension for extraschedular 
consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 
(b).  In this case, there is a medical opinion dated in May 
2000 indicating that the veteran was precluded from working 
as a result of his service-connected disability.  In the 
absence of any opinion to the contrary, the Board must find 
that the veteran has satisfied the requirements for extra-
schedular referral under 38 C.F.R. § 4.16 (b).  See Sanden v. 
Derwinski, 2 Vet.App. 97 (1992) (a medical basis must be 
identified at arriving at a conclusion which is contrary to 
one expressed by a trained medical professional).

Accordingly, this case is REMANDED for the following action:

Refer the veteran's claim for 
entitlement to an effective date 
earlier than August 23, 2001, for the 
grant of TDIU to the Director of the 
Compensation and Pension Service for 
extraschedular consideration under 
38 C.F.R. § 3.321(b) and 38 C.F.R. 
§ 4.16(b). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

